       Case 3:18-cv-06810-JST Document 105 Filed 01/04/19 Page 1 of 2



   Lindsay Nako (SBN 239090)                            Rebecca Smullin (SBN 250274)
 1 IMPACT FUND                                          PUBLIC CITIZEN LITIGATION GROUP
   125 University Avenue, Suite 102                     1600 20th Street NW
 2 Berkeley, CA 94710                                   Washington, DC 20009
   Telephone: (510) 845-3473                            Telephone: (202) 588-1000
 3 Fax: (510) 845-3654                                  Fax: (202) 588-7795
   Email: lnako@impactfund.org                          Email: rsmullin@citizen.org
 4
   Attorneys for Amicus Curiae Public Citizen, Inc.
 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                    SAN FRANCISCO DIVISION
 9
     EAST BAY SANCTUARY COVENANT,                     Case No. 18-cv-06810-JST
10     et al.,
11                Plaintiffs,                         [PROPOSED] ORDER PERMITTING
                                                      WITHDRAWAL AND ADDITION OF
12         v.                                         COUNSEL FOR AMICUS CURIAE
                                                      PUBLIC CITIZEN, INC.
13 DONALD J. TRUMP, et al.,

14                Defendants.
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                 1
                 [PROPOSED] ORDER PERMITTING WITHDRAWAL/ADDITION OF COUNSEL
                                     CASE NO. 18-CV-06810-JST
        Case 3:18-cv-06810-JST Document 105 Filed 01/04/19 Page 2 of 2



            Amicus curiae Public Citizen, Inc. has submitted a Notice of Withdrawal and Addition of
 1

 2 Counsel, requesting that Jocelyn D. Larkin be withdrawn and David Nahmias (SBN 324097) be

 3 added as counsel and attorney of record for Public Citizen in this case.

 4          Having considered the Notice of Withdrawal and Addition of Counsel for Amicus Curiae
 5
     Public Citizen, Inc., and Public Citizen’s compliance with Northern District of California Local
 6
     Rule 11-5(a), IT IS ORDERED that Jocelyn D. Larkin may withdraw as counsel and attorney of
 7
     record for amicus Public Citizen in this matter, and that David Nahmias may be added as co-counsel
 8
     and attorney of record.
 9

10

11
           January 4, 2019
12 DATED: _______________                                       __________________________
                                                                Hon. Jon S. Tigar
13
                                                                United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   2
                  [PROPOSED] ORDER PERMITTING WITHDRAWAL/ADDITION OF COUNSEL
                                      CASE NO. 18-CV-06810-JST
